On application of Dwanna S. Smith, Pedro A. Barrios, Mary Jeanette Estell, Salvatore Daddario, Ernest Williams, Jean Washington, Calvin L. Baldridge, Max D. Davidson, Freddie Lane, Larry L. Goff and John Henry McClain for supervisory writs in No. 42,566; 43,167; 43,168; 44,461; 44,-616; 45,032; 45,115; M:59186; T:43649; M:59657; M:60919; M:61015; T48224; and T:48225 on the docket of the 4th Judicial District Court, Parish of Ouachita, State of Louisiana, Hon. John R. Harrison, Judge. WRIT GRANTED, REMANDED WITH DIRECTIONS:
The procedure and jurisdictional authority for the forfeiture of an appearance or bail bond is criminal procedure and jurisdiction. C.Cr.P. Art. 330; L.R.S. 15:85.
After a judgment ordering the forfeiture of the bond is rendered against the surety, the obligation of the surety is civil and is enforced in civil proceedings.
A surety’s action to annul a judgment of a district court forfeiting an appearance or bail bond, is a civil action. A judgment in the surety’s action to annul a judgment of forfeiture is an appealable civil judgment. State v. Sandoz, 258 La. 297, 246 So.2d 21, 23 (1971).
We exercise our supervisory jurisdiction only to resolve the jurisdictional questions and remand to allow applicant to perfect a civil appeal, in accordance with law, of the judgment complained of.